DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 6-27 and 32 with specie of group A). as tumor antigen;  group B) as T cell, group C), as C19 tumor antigen , group D), as INF-[Symbol font/0x67], group E) as SEQ ID NO: 32  in the reply filed on Oct, 14, 2022 is acknowledged.
Claims 1, 6-27 and 32 with specie of group A). as tumor antigen;  group B) as T cell, group C), as C19 tumor antigen , group D), as INF-[Symbol font/0x67], group E) as SEQ ID NO: 32  are considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-12, 15, 21-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10, 172, 808B2 to Frederick et al. .
Frederick at paragraph 21 related to the summary of the invention teach that  in other aspects, the immune response primer polypeptide used in the method  is an IL-1 family member. In one embodiment, the IL-1 family member is a polypeptide selected from the group consisting of IL-1α, IL-1β, IL-1Ra, IL-18, IL-33, IL-36Ra, IL-36α, IL-36β, IL-36γ, IL-37, IL-38, and combinations thereof. In one embodiment, the immune response primer polypeptide is an IL-36-gamma polypeptide or an IL-18 polypeptide. In one embodiments, the immune response primer polypeptide is IL-36-gamma polypeptide. In one embodiment, the IL-36-gamma polypeptide comprises the amino acid sequence shown in SEQ ID NO: 16. In one embodiment, the IL-36[Symbol font/0x67] polypeptide is encoded by a nucleotide sequence comprising the nucleotide sequence shown in SEQ ID NO: 143 or 144, wherein such polynucleotide is a part of the expression vector that encodes the IL-36 α or IL-36 β or IL-6[Symbol font/0x67]. At paragraph (24) , the cited reference also teaches that the administration of IL-36 alone or in combination with other biological molecules, such as other cytokine (a) activating, stimulating, promoting or enhancing T cell proliferation, T cell survival, T cell recruitment, or combination thereof. At paragraph (25) (b), the cited reference also teaches that activating, stimulating, promoting or enhancing NK cell proliferation, NK cell survival, NK cell recruitment, or combination thereof.
At paragraph (34), the cited reference teach that ”  In other embodiments, the disclosure provides a composition for reducing the size of a tumor or inhibiting growth of a tumor, the composition comprising at least two polynucleotides (e.g., two mRNAs) encoding at least a first and a second polypeptide, wherein the at least two polynucleotides are selected from the group consisting of (i) a polynucleotide encoding an IL-23 polypeptide, and  (ii) a polynucleotide encoding an IL-36[Symbol font/0x67] polypeptide; or a combination with other cytokines listed in the patent. 
More important, the claimed IL-36 polypeptide set forth in SEQ ID NO: 32 was disclosed and used by the cited reference as a polypeptide encoded by the polynucleotide set forth in SEQ ID NO: 115 with 100% identity. Therefore, this meets the limitation of claim 22. 
Qy          1 GlyArgGluThrProAspPheGlyGluValPheAspLeuAspGlnGlnValTrpIlePhe 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGAAGAGAAACTCCTGACTTTGGGGAGGTTTTTGACTTGGACCAGCAGGTGTGGATCTTT 120

Qy         21 ArgAsnGlnAlaLeuValThrValProArgSerHisArgValThrProValSerValThr 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGTAATCAGGCCCTTGTGACAGTTCCACGAAGCCACAGAGTAACCCCAGTCAGCGTGACT 180

Qy         41 IleLeuProCysLysTyrProGluSerLeuGluGlnAspLysGlyIleAlaIleTyrLeu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATCCTCCCATGCAAGTACCCAGAGTCTCTTGAACAGGACAAAGGGATTGCCATTTATTTG 240

Qy         61 GlyIleGlnAsnProAspLysCysLeuPheCysLysGluValAsnGlyHisProThrLeu 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGAATTCAGAATCCAGATAAATGCCTGTTTTGTAAGGAAGTTAATGGACACCCTACTTTG 300

Qy         81 LeuLeuLysGluGluLysIleLeuAspLeuTyrHisHisProGluProMetLysProPhe 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTGCTAAAGGAAGAGAAGATTTTGGATTTGTACCACCACCCTGAGCCAATGAAGCCATTC 360

Qy        101 LeuPheTyrHisThrArgThrGlyGlyThrSerThrPheGluSerValAlaPheProGly 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CTGTTTTACCACACCCGGACAGGTGGAACATCCACCTTTGAATCAGTGGCTTTCCCTGGC 420

Qy        121 HisTyrIleAlaSerSerLysThrGlyAsnProIlePheLeuThrSerLysLysGlyGlu 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CACTATATTGCCTCCTCCAAGACTGGCAACCCCATCTTCCTCACATCAAAGAAGGGAGAA 480

Qy        141 TyrTyrAsnIleAsnPheAsnLeuAspIleLysSer 152
              ||||||||||||||||||||||||||||||||||||
Db        481 TATTACAACATTAACTTCAATTTAGATATAAAGTCT 516

On paragraph (138), the reference also describes that  a polynucleotide, vector, polypeptide, cell, or any composition is in a form as an isolated polynucleotides, vectors, polypeptides, or compositions include those which have been purified to a degree that they are no longer in a form in which they are found in nature and substantially pure. The vector or polynucleotide expression plasmid vector comprising a signal peptide at the N-terminal of the encoding IL-36 or other cytokine inherently or expressively or implicitly disclosed in the patent. 
The amino model used in the test is the subject free of treatment prior to receiving the IL-36 molecule(s) treatment. 
To this context, the cited reference anticipates claims 1, 6-12, 15, and 21-27.
Claims 1, 6, 7, 10, 11, 23 and 25-27 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Shiva et al. (Iranian Journal of Cancer Prevention 2014, Vol. 7, pp. 197-203).
Shiva et al. teach a method for testing the antitumor by IL-36 secreted in vivo. The BALB/C mice were injected subcutaneously with fibro sarcoma/IL-36 cells secreted by the tumor cells transfected with an expression vector. The IL-36 producing cells show  a NL- or T cells independent antiangiogenic effects induced by IP-10 (See page 200, the section of Antitumor effect of IL-26 in vivo.  The fibro sarcoma cells inherently comprise an tumor -recognizing receptor. 
Therefore, the cited reference anticipates claims 1, 6, 7, 10, 11, 23 and 25-27. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648